Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 1  and 10 have been amended, and claims 2  and 11 have been canceled. Claims 1, 3-10 and 12-15 are now pending.
Applicant’s arguments, filed 08/09/2022, and in light of Applicant’s amendment to claims 1 and 10 have been fully considered and are moot in view of the new rejection (see infra).

Examiner Notes
Examiner recognizes that claim 6 was inadvertently left out from the rejection filed on 05/26/2022; however, examiner point out that the feature recited on claim 6 “wherein the fisheye lens camera is disposed in a groove of the shell” is similar and broader in scope than that of claim 7 “wherein the fisheye lens camera is obliquely disposed in a groove of the shell,…” which was rejected over Shimizu in view of Tam. Therefore, Examiner believes that the feature recited by claim 6 had been analyzed with regard to claim 7 and should have been rejected for the same reasons of obviousness as claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2019062461 A to Takayama Yoshihiro (employing the provided machine translation and hereafter “Takayama”), in view of WIPO Application WO 2019070253 A1using its equivalent US Application  US 20210157370 A1 to Tam et al. (hereinafter “Tam”).

Regarding claim 1, Takayama teaches an electronic device (Fig. 1, [0019]: main unit 100), comprising: 

a fisheye lens camera ([0020]: A fisheye lens 16 B provided in the camera unit) 
and a processor (Figs. 3-8, [0025]: an image processing unit 60) coupled to the fisheye lens camera, wherein the processor determines that the fisheye lens camera is operated in a user facing mode or a world facing mode (Figs. 3-8, [0030]: a wide-angle image is processed, assuming that the imaging apparatus 10 is an upward posture VS (“user facing mode”) or a horizontal posture HS (“world facing mode”)),  
wherein in response to determining the fisheye lens camera is operated in the user facing mode (Figs. 3-8, [0052]: Further, returning to Step S 4, if the result of the determination is that the imaging posture is the upward posture VS, the process proceeds to Step S 72.), the processor crops an output image from a field of view of the fisheye lens camera by a first cropping range (Figs. 3-8, [0055]: In step S 92, the image processing unit 60 performs an image processing on the captured image G 1 as an upward image G 12.), 
wherein in response to determining the fisheye lens camera is operated in the world facing mode (Figs. 3-8, [0043]-[0047]&[0093]: In step S 7, the determination unit 50 determines that the captured image G 1 is an image captured in the horizontal posture HS, and proceeds to step S 8.), the processor crops the output image from the field of view of the fisheye lens camera by a second cropping range different from the first cropping range ([0049]: In step S 9, the image processing unit 60 performs image processing on the captured image G 1 as a landscape image G 11. the image processing for cropping the photographed image G 1 from the imaging range and the circular wide-angle image is performed at the time of performing the upward image processing or the horizontal image processing. In order to obtain a rectangular image, image processing for cutting out an image from a photographing range in a rectangular shape or image processing for cutting out an image from a photographing range in a ring shape so as to obtain a horizontally long panoramic image may be performed.).
Takayama does not teach a shell; and fisheye lens camera disposed on the shell.
However, Tam discloses a shell; and fisheye lens camera disposed on the shell (as illustrated by Figs. 7-8&11-12, [0023]&[0044]: a camera device 14 including a fisheye lens, provided to a hinge barrel 110 inside a cavity 112. The fisheye lens 20 is positioned at the housing 12 to point upwards 22 to capture an image of a scene around the housing 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a shell; and fisheye lens camera disposed on the shell as taught by  Tam into Takayama imaging device. The suggestion/ motivation for doing so would be to allow an outer region of the fisheye lens 20 capture a 360-degree field of view around the housing 12 (Tam: [0023]). 

Regarding claim 3,  the Takayama and Tam combination teaches the electronic device according to claim 1, in addition Tam discloses wherein the processor locates a center of the second cropping range of the output image on a central axis of the fisheye lens camera (Figs. 3-4, [0031]-[0034]: a case where a vertical shooting (horizontal posture HS) is performed using the imaging apparatus 10, an image is generated and displayed at an image height h corresponding to an incident angle with respect to an optical axis C 1).

Regarding claim 4,  the Takayama and Tam combination teaches the electronic device according to claim 1, in addition Takayama discloses wherein the processor locates the first cropping range of the output image between a center axis of the fisheye lens camera and a boundary of the field of view (Figs. 3-5, [0035]-[0036]: when an upward image is processed on the captured image G 1 to be an upward image G 12 and is represented by a wide angle image, a display that rotates about an optical axis C 1 is possible as shown in FIG. 5 b.). 

Regarding claim 5,  the Takayama and Tam combination teaches the electronic device according to claim 1, in addition Takayama discloses wherein the processor further determines that  the fisheye lens camera is operated in a straight mode or a sideways mode (Figs. 3-5, [0030]: (a) an upward posture VS and (b) a horizontal posture HS of the imaging apparatus 10). 

Regarding claim 6,  the Takayama and Tam combination teaches the electronic device according to claim 1, in addition Tam discloses wherein the fisheye lens camera is disposed in a groove of the shell (as illustrated by Figs. 7-8&11-12, [0023]&[0044]: a camera device 14 including a fisheye lens, provided to a hinge barrel 110 inside a cavity 112. The fisheye lens 20 is positioned at the housing 12 to point upwards 22 to capture an image of a scene around the housing 12). The suggestion/ motivation for doing so would be to allow an outer region of the fisheye lens 20 capture a 360-degree field of view around the housing 12 (Tam: [0023]).

Regarding claim 7, the Takayama and Tam combination teaches the electronic device according to claim 1, in addition Tam discloses wherein the fisheye lens camera is obliquely disposed in a groove of the shell, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees (as illustrated by Figs. 7-8&11-12, [0023]&[0044]: a camera device 14 including a fisheye lens, provided to a hinge barrel 110 inside a cavity 112. The fisheye lens 20 is positioned at the housing 12 to point upwards 22 to capture an image of a scene around the housing 12). The suggestion/ motivation for doing so would be to allow an outer region of the fisheye lens 20 capture a 360-degree field of view around the housing 12 (Tam: [0023]). 

Regarding claim 8, the Takayama and Tam combination teaches the teaches the electronic device according to claim 1, in addition Tam discloses wherein the shell comprises: an adjustable rotating member, wherein the fisheye lens camera is disposed on the adjustable rotating member, and an included angle between a central axis of the fisheye lens camera and a surface of the shell is between 0 degrees and 90 degrees (as illustrated by Figs. 7-8&11-12, [0023]&[0044]: a camera device 14 provided to a hinge barrel 110 of a hinge that pivot connects a first portion 34 and a second portion 36 of a computer device housing). The suggestion/ motivation for doing so would be to allow an outer region of the fisheye lens 20 capture a 360-degree field of view around the housing 12 (Tam: [0023]).

Regarding claim 9, the Takayama and Tam combination teaches the electronic device according to claim 1, in addition Takayama discloses wherein the electronic device is one of a notebook computer and a 2-in-1 laptop, and the shell corresponds to a keyboard side (Fig. 1, [0014]: main unit 100 may be a general portable information terminal such as a smartphone, a tablet, a personal computer, or the like, as long as it can acquire captured image data of the imaging apparatus 10.).

Regarding claims 10 and 12-15, Method claims 10, 12, 13 and 14-15 are drawn to the method of using the corresponding apparatus claimed in respective claims 1, 3, 4 and 7-8. Therefore method 10 and 12-15 correspond to apparatus claims 1, 3, 4 and 7-8; and are rejected for the same reasons of anticipation as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697